DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1: A method for collecting and processing the tensor artificial-source electromagnetic signal data, comprising the steps of: step Si: determining an electric field polarization direction in a measuring area, and arranging electromagnetic field sensors according to the electric field polarization direction in the measuring area, step S2: respectively collect artificial-source [[collectingartificial-source]] electromagnetic field signals and natural-field-source electromagnetic field signals, step S3: respectively Fourier-transforming the collected electromagnetic field signals, thereby obtaining the[[obtainingthe]] electromagnetic field values Exs, Eys, Hxs,[[Eys,Hxs,]] and Hys corresponding to the artificial source, and the collected electromagnetic field signals Ex, Ey, Hxi, and Hyi corresponding[[Ex,, Ey,,Hxiand Hyicorresponding]] to n groups of natural sources, wherein i=1: n, step S4: calculating to obtain the underground tensor impedances Zxx,[[impedancesZxx,]] Zxy, Zyx and Zyy according to the electromagnetic field values Exs, Eys, Hxs, and Hys corresponding to the artificial source and the electromagnetic field signals Ex,, Eyi, Hxi and Hyi corresponding to n groups of natural sources that are obtained based on the least square method, step S5: rotating the underground tensor inmedances of[[impedancesof]] all measuring points to the same direction, thereby completing the three-dimensional analysis and inversion of the whole measuring area.  
Claim 9: A device for collecting and processing the tensor artificial-source electromagnetic signal data, comprising: an electric field polarization direction determining unit used for determining the polarization direction of the electric field in the measuring area, wherein the electromagnetic field .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the tensor artificial-source electromagnetic signal data" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. Examiner’s Note: Examiner suggests removing the “the” all together, leaving the claim to recite the following:  “A method for collecting and processing tensor artificial-source electromagnetic signal data, comprising…”. 
Claim 9 also suffers from the same deficiency as Claim 1.
Claim 1 also recites in step S4: “calculating to obtain the underground tensor impedances Zxx, Zxy, Zyx and Zyy according to the electromagnetic field values Exs, Eys, Hxs, and Hys corresponding to the artificial source and the electromagnetic field signals Ex,, Eyi, Hxi and Hyi corresponding to n groups of natural sources that are obtained based on the least square method.” It is unclear what is being calculated in order to obtain the underground tensor impedances. Examiner’s Note: Examiner suggest making clear what is being calculated.

Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	
	Regarding Claim 1, none of the prior art neither disclosed nor rendered obvious a method for collecting and processing the tensor artificial-source electromagnetic signal data, comprising the steps of: step Si: determining an electric field polarization direction in a measuring area, and arranging electromagnetic field sensors according to the electric field polarization direction in the measuring area, step S2: respectively collecting artificial-source electromagnetic field signals and natural-field-source electromagnetic field signals, step S3: respectively Fourier-transforming the collected electromagnetic field signals, thereby obtaining the electromagnetic field values Exs, Eys,Hxs, and Hys corresponding to 

	Regarding Claim 9,  none of the prior art neither disclosed nor rendered obvious a device for collecting and processing the tensor artificial-source electromagnetic signal data, comprising: an electric field polarization direction determining unit used for determining the polarization direction of the electric field in the measuring area, wherein the electromagnetic field sensors are arranged according to the determined polarization direction of the electric field in the measuring area, an electromagnetic receiver used for respectively collecting artificial-source electromagnetic field signals and natural-field-source electromagnetic field signals, a signal processing unit used for respectively Fourier-transforming the collected electromagnetic field signals, thereby obtaining the electromagnetic field values Exs, Eys, Hxs, and Hys corresponding to the artificial source, and the collected electromagnetic field signals Ex,, Ey,,Hxi and Hyi corresponding to n groups of natural sources, wherein i=1: n, an underground tensor impedance calculating unit used for calculating to obtain the underground tensor impedances Zxx, Zxy, Zyx and Zyy according to the 27electromagnetic field values Exs, Eys, Hxs, and Hys corresponding to the artificial source and the electromagnetic field signals Ex,, Eyi, Hx, and Hy; corresponding to n groups of natural sources that are obtained based on the least square method, and an underground tensor impedance rotating unit used for rotating the underground tensor impedances of all measuring points 

Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure. Lei et al., A Vector Based On WEM Finite Element Three-dimensional Method Of Forwarding (CN109407160, 2019-03-01) teaches a method based on WEM vector finite three-dimensional forward modeling, belonging to the technical field of deep source detection, three-dimensional inversion method is as follows: considering the ionized layer effect and displacement current effect on the basis of adopts the electromagnetic incorporating into a primary field and a secondary field, respectively calculating path, overcomes the singularity of the field source in the fast Hankel transform, using 2040 point and high density sampling filtering coefficient, keeping enough high frequency oscillation information to improve algorithm precision; Gregoire et al., Dual-polarization, Circularly-polarized, Surface-wave-waveguide, Artificial-impedance-surface Antenna (US10312596, 2019-06-04) teaches A dual-polarization, circularly-polarized artificial-impedance-surface antenna has two adjacent tensor surface-wave waveguides (SWGs), a waveguide feed coupled to each of the two SWGs and a hybrid coupler having output ports, each output port of the hybrid coupler being connected to the waveguide feeds coupled to the two SWGs, the hybrid coupler, in use, combining the signals from input ports of the 90° hybrid coupler with phase shifts at its output ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863